McFarland, J.,
concurring.—I concur in the judgment; but I dissent from the latter part of the opinion *387of the court, which holds that certain questions were properly allowed to be asked defendant on his cross-examination.
The limit of cross-examination of ordinary witnesses is not marked with any great accuracy or distinctness. Questions are frequently allowed which strictly do not refer to the matters about which the witnesses testified in chief. Great latitude is given trial courts in passing upon the admissibility of such questions; and their discretion is rarely interfered with by appellate courts. Now, if the legislature had intended to put a defendant in a criminal case testifying for himself upon the same footing as other witnesses, it could easily have signified that intention in one of two ways: 1. By saying nothing about it; or 2. By saying, affirmatively, that he should be subject to cross-examination as other witnesses. But the language of section 1323 of the Penal Code is, that he may be cross-examined “ as to all matters about which he was examined in chief.” Therefore, either no signification at all must be given to this language, which would be to violate a cardinal rule of construction, or else it must be held to be a limitation of the general practice on cross-examination, and the establishment of definite boundaries within which the cross-examination of a defendant must be confined. And that the latter is the true construction seems to me to be most obvious and clear. I cannot understand how the language can be held to mean anything else.
It must be remembered that the privilege given a defendant in a criminal case to testify for himself is by no means an unmixed blessing. There are cases where an innocent defendant could do himself no good, and might do himself harm, by going on the witness-stand. But his refusal to do so will be construed to his injury by the average juryman, in spite of any instruction the court may give on the subject. And then, if he does testify, his temptation to commit perjury will be considered so
*388great that he will rarely be credited with telling the truth. But if he cannot go upon the stand for the mere purpose of stating a fact which will explain some suspicious circumstance, without being forced, upon cross-examination, to lay bare the whole history of his life, he had better keep away from it,—unless, indeed, instead of having a human character, he is a miraculous bundle of virtues, with no vice, and with nothing which men call a vice. And no doubt these and similar considerations induced the legislature to throw around him the slight protection, at least, which is contained in the section of the code under consideration. I do not understand that in People v. Chin Mooh Sow anything more was intended to be decided than that when a defendant is a witness he may be impeached by independent evidence of his bad reputation for truth, etc., or of his conviction of a felony, as provided in section 2051 of the Code of Civil Procedure. But other provisions inconsistent with section 1323 of the Penal Code should be construed as not including those who have the dual character of witness and defendant. I think that the objection to each of the questions asked of defendant on cross-examination should have been sustained.
Paterson, J., concurred with Mr. Justice McFarland.